DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response tom the Application 15/833,287 filed 12/06/2017 and Amendment filed 06/01/2021.
Claims 1-20 remain pending in the Application.
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
With respect to Applicants’ Amendment Examiner made a telephone call to Applicants’ Representative on 06/08/2021 to expedite the prosecution, but did not result in decision being made.

Claim Rejections - 35 USC § 102
6.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

10.	Claim(s) 1-2, 5-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiCecco et al. (“FPGA-based training of convolutional neural networks with a reduced precision floating-point library”; Year: 2017;  2017 International Conference on Field Programmable Technology (ICFPT); Conference Paper; Publisher: IEEE).
	With respect to claim 1 DiCecco et al. teaches A method, comprising: 
providing a set of one or more computational units implemented in a set of one or more field programmable gate array (FPGA) devices, wherein the set of one or more computational units is configured to generate a plurality of output values based on one or more input values (providing set of processing elements/PEs/computational units of set of CPFR cores implementing one or more FCTE/set of FPGAs  (Page 242, left column; Page 240, right column; Page 239, right column)); and 
for each computational unit of the set of computational units (Page 241, left column), 
performing a first calculation in the computational unit using a first number representation, wherein a first output of the plurality of output values is based on the first calculation (calculating output using processing elements/PEs/computational units of set of CPFR cores implementing one or more FCTE/set of FPGAs, wherein first output among plurality of outputs resulting in first exponent width and first mantissa width/first number representation (Page 241, left column; Page 241, right column)), 
determining a second number representation based on the first output value (determine error and comparable accuracy of exponent width and mantissa width/second number representation for normalizing the output (Page 240, right column; Page 241, right column; Page 239, right column) reducing exponent width 6 and mantissa width 5 (second number representation) with floating point fp32 (second calculation) (page 241, right column; Page 242, right column; Fig. 4)), 
in response to the determining the second number representation, reconfiguring the computational unit (according/in response to reduced exponent width 6 and mantissa width 5 (second number representation) with floating point fp32 (second calculation) (page 241, right column; Page 242, right column; Fig. 4), which leads to scaling the number/sizing/reconfiguration of processing elements/PEs/computational units (page 242, left column)), and
performing a second calculation in the computational unit using the second number representation, wherein a second output of the plurality of output values is based on the second calculation (perform next calculation to achieve comparable accuracy using normalized/second output (Page 241, right column; Page 239, right column), including calculating various exponent and mantissa widths (Pahe 240, left column), which are reduced, such as from exponent width 7 and mantissa width 6 (first number representation) with floating point fp16 (result of first calculation) to exponent width 6 and mantissa width 5 (second number representation) with floating point fp32 (second calculation) (page 241, right column; Page 242, right column; Fig. 4)). 
With respect to claims 10 DiCecco et al. teaches An apparatus, comprising: 
a set of computational units implemented in a set of one or more field programmable gate array (FPGA) devices and configured to generate a plurality of output values based on one or more input values (providing set of processing elements/PEs/computational units of set of CPFR cores implementing one or more FCTE/set of FPGAs  (Page 242, left column; Page 240, right column; Page 239, right column)), wherein each of the computational units is configured (Page 241, left column) to: 
perform a first calculation using a first number representation, wherein a first output value of the plurality of output values is based on the first calculation (calculating output using processing elements/PEs/computational units of set of CPFR cores implementing one or more FCTE/set of FPGAs, wherein first output among plurality of outputs resulting in first exponent width and first mantissa width/first number representation (Page 241, left column; Page 241, right column)), and
perform a second calculation using a second number representation, wherein a second output of the plurality of output values is based on the second calculation (perform next calculation to achieve comparable accuracy using normalized/second output (Page 241, right column; Page 239, right column), including calculating various exponent and mantissa widths (Pahe 240, left column), which are reduced, such as from exponent width 7 and mantissa width 6 (first number representation) with floating point fp16 (result of first calculation) to exponent width 6 and mantissa width 5 (second number representation) with floating point fp32 (second calculation) (page 241, right column; Page 242, right column; Fig. 4)); and
adjustment logic configured to determine the second number representation based on the first output value (determine error and comparable accuracy of exponent width and mantissa width/second number representation for normalizing the output (Page 240, right column; Page 241, right column; Page 239, right column)). 
(host CPU (Page 241, left column)); programming logic coupled with the host device and configured to program a set of one or more field programmable gate array (FPGA) devices (configuring FPGA connected to host CPU to program FPGA through CPFP/FCTE (Page 241, left column; abstract)); 
	With respect to claims 2, 5-9, 11-12, 14-16,18-20 DiCecco et al. teaches:
Claims 2, 11, 18: further comprising: reconfiguring mixed precision logic in the one or more FPGA devices, wherein performing the second calculation comprises performing a mixed precision calculation in the mixed precision logic (abstract; Page 239). 
Claims 4, 13: wherein determining the second number representation further comprises: determining a power consumption for calculating the first output value  (Page 240, right column); determining an accuracy of the first output value (Page 241); and generating the second number representation by adjusting the first number representation based on the power consumption and the accuracy (Page 241). 
Claims 5, 14: further comprising, for each computational unit of the set of computational units: in response to determining that the first output value is equal to the second output value, generating a third number representation having fewer total bits than the second number representation (Page 242, left column; Page 240, left column); and performing a third calculation in the computational unit using the third number representation, wherein a third output value of the plurality of output values is based on the third calculation (Page 240, left column). 
(Page 241, right column). 
Claims 7, 15, 19: wherein: the first number representation and the second number representation each include a mantissa field and an exponent field, and the second number representation allocates a different number of bits for each of the mantissa field and the exponent field than the first number representation (Page 241, right column; Page 240, left column). 
Claims 8, 16: further comprising: coupling each computational unit of the set of computational units as a neuron in a neural network comprising multiple layers, wherein each of the multiple layers comprises a subset of the set of computational units; and performing calculations using the same number representation for each subset of the computational units in the same layer (Abstract; Page 239, left column). 
Claims 9, 16: wherein: each computational unit in the set of computational units functions as a neuron in a neural network comprising multiple layers, and for at least one layer of the multiple layers, at least one computational unit in the layer is configured to calculate an output using a different number representation than another computational unit in the layer (Page 239, right column; Page 240, right column). 
Claim 12: further comprising: storing a plurality of values in a lookup table (LUT) correlating each of the computational units with a corresponding number representation, wherein determining the second number representation is further based on the values stored in the LUT (Page 240, right column).
Claim 20: wherein the host device is coupled with the set of FPGA devices over a network Page 241, left column; Page 241, left column)

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCecco et al. as applied to claims 1, 10 above, and further in view of Kaul et al. (US Patent Application Publication 20180315398).
	With respect to claims 4, 13 DiCecco et al. teaches limitations of claims 1, 10 from which claims 4, 13 depend. However DiCecco et al. lacks specifics regarding power consumption. Kaul et al. teaches 
Claims 4, 13: wherein determining the second number representation further comprises: determining a power consumption for calculating the first output value  (paragraphs [0189], [0203], [0205], [0220]); determining an accuracy of the first output value (paragraphs [0193], [0208], [0210]); and generating the second number (paragraphs [0203], [0205], [0208]). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Kaul et al. to teach specific subject matter DiCecco et al. does not teach, because it provides issuing the single instruction for execution by a dynamically configurable compute unit; configuring one of more logic units of the compute unit to perform operations at the precision and data-type of the set of operands; and executing at least a portion of the single instruction at the dynamically configurable compute unit to generate and output based on the multiply and add operation (paragraph 0334]).

Allowable Subject Matter
11.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  the reason for allowance has been indicated previously including all limitations of claims 1, 10, 17 from which all limitations of claim 3 depend.

Remarks
13.	In Remarks Applicant argues in substance:
i) The Office Action indicated that claim 3 contains allowable subject matter. Accordingly, Applicant has amended claim 1 to recite allowable subject matter from claim 
ii) However, DiCecco does not teach or suggest reconfiguring any CPFP cores or other processing element in response to the purported determining of the second number representation. Accordingly, DiCecco does not teach or suggest the claimed feature of "in response to the determining the second number representation, reconfiguring the computational unit" as recited in claim 1. 
14.	Examiner respectively disagrees for the following reasons:
With respect to i) It should be noted that indication of allowable subject matter of claim 3 includes all limitations of claim 3, which could be included in claims 1, 10, 17 to place the instant Application in condition for allowance. Moreover DiCecco et al. discloses according/in response to reduced exponent width 6 and mantissa width 5 (second number representation) with floating point fp32 (second calculation) (page 241, right column; Page 242, right column; Fig. 4), leads to scaling the number/sizing/reconfiguration of processing elements/PEs/computational units (page 242, left column)).
With respect to ii) please see i) above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

HR
06/10/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851